       19-36300-cgm              Doc 1041     Filed 09/15/21 Entered 09/15/21 18:52:12                       Main Document
                                                          Pg 1 of 3
                                    UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF NEW YORK



In re: BARNEYS NEW YORK, INC., et al.                             §                 Case No. 19-36300
                                                                  §
                                                                                    Lead Case No. 19-36300
                                                                  §
                       Debtor(s)                                  §                     Jointly Administered

Post-confirmation Report                                                                                                Chapter 11

Quarter Ending Date: 06/30/2021                                                             Petition Date: 08/06/2019



Plan Confirmed Date:02/05/2020                                                       Plan Effective Date: 02/11/2020


This Post-confirmation Report relates to:     Reorganized Debtor
                                              Other Authorized Party or Entity:
                                                                                     Name of Authorized Party or Entity




/s/Steven J. Reisman                                                    Steven J. Reisman
Signature of Responsible Party                                           Printed Name of Responsible Party
09/15/2021
                                                                        Katten Muchin Rosenman LLP
Date                                                                    575 Madison Avenue
                                                                        New York, NY 10022-2585
                                                                         Address


STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




UST Form 11-PCR (06/07/2021)                                      1
      19-36300-cgm               Doc 1041              Filed 09/15/21 Entered 09/15/21 18:52:12                         Main Document
                                                                   Pg 2 of 3
Debtor's Name BARNEYS NEW YORK, INC., et al.                                                                    Case No. 19-36300


Part 1: Summary of Post-confirmation Transfers

                                                                                                                             Total Since
                                                                                                  Current Quarter           Effective Date

 a. Total cash disbursements                                                                                 $244,497                $9,335,839
 b. Non-cash securities transferred                                                                                $0                       $0
 c. Other non-cash property transferred                                                                            $0                       $0
 d. Total transferred (a+b+c)                                                                                $244,497                $9,335,839

Part 2: Preconfirmation Professional Fees and Expenses
                                                                                   Approved       Approved       Paid Current      Paid
                                                                                 Current Quarter Cumulative        Quarter       Cumulative
a.      Professional fees & expenses (bankruptcy)
                                                                                             $0   $16,223,975              $0      $16,223,975
        incurred by or on behalf of the debtor                 Aggregate Total
        Itemized Breakdown by Firm
              Firm Name                             Role
        i     Kirkland & Ellis                      Lead Counsel                             $0    $7,093,242              $0        $7,093,242
        ii    M-III Partners                        Financial Professional                   $0    $2,412,050              $0        $2,412,050
        iii   Houlihan Lokey                        Financial Professional                   $0    $2,371,436              $0        $2,371,436
        iv    Stretto                               Other                                    $0    $1,386,552              $0        $1,386,552
        v     Pachulski Stang Ziehl & Jones Local Counsel                                    $0    $1,385,825              $0        $1,385,825
        vi    AlixPartners                          Financial Professional                   $0     $859,307               $0         $859,307
        vii   Katten Muchin Rosenman                Co-Counsel                               $0     $438,602               $0         $438,602
        viii PwC                                    Other                                    $0     $276,960               $0         $276,960


                                                                                   Approved       Approved       Paid Current      Paid
                                                                                 Current Quarter Cumulative        Quarter       Cumulative
b.      Professional fees & expenses (nonbankruptcy)
                                                                                             $0      $16,642               $0          $16,642
        incurred by or on behalf of the debtor                 Aggregate Total
        Itemized Breakdown by Firm
              Firm Name                             Role
        i     Davis and Gilbert                     Local Counsel                            $0      $10,000               $0          $10,000
        ii    Skene Law Firm                        Local Counsel                            $0       $4,442               $0           $4,442
        iii   DeNicola, Seilgson, & Upton           Local Counsel                            $0       $2,142               $0           $2,142
        iv    Kolesar & Leatham                     Local Counsel                            $0          $58               $0              $58
c.      All professional fees and expenses (debtor & committees)

Part 3: Recoveries of the Holders of Claims and Interests under Confirmed Plan
                                                  Total
                                               Anticipated                                                                           % Paid of
                                                Payments              Paid Current                                                   Allowed
                                               Under Plan               Quarter            Paid Cumulative      Allowed Claims        Claims
 a. Administrative claims                              $1,019,282                 $2,635          $500,877           $10,192,817           5%
 b. Secured claims                                             $0                    $0                 $0                      $0         0%
 c. Priority claims                                        $66,701                   $0             $7,310              $667,009           1%
 d. General unsecured claims                                   $0                    $0                 $0                      $0         0%
 e. Equity interests                                           $0                    $0                 $0




UST Form 11-PCR (06/07/2021)                                                 2
        19-36300-cgm             Doc 1041          Filed 09/15/21 Entered 09/15/21 18:52:12                      Main Document
                                                               Pg 3 of 3
Debtor's Name BARNEYS NEW YORK, INC., et al.                                                            Case No. 19-36300

Part 4: Questionnaire
  a. Is this a final report?                                                                           Yes       No
          If yes, give date Final Decree was entered:
        If no, give date when the application for Final Decree is anticipated:         09/30/2021
 b. Are you current with quarterly U.S. Trustee fees as set forth under 28 U.S.C. § 1930?              Yes       No




                                                       Privacy Act Statement
28 U.S.C. § 589b authorizes the collection of this information and provision of this information is mandatory. The United
States Trustee will use this information to calculate statutory fee assessments under 28 U.S.C. § 1930(a)(6) and to
otherwise evaluate whether a reorganized chapter 11 debtor is performing as anticipated under a confirmed plan.
Disclosure of this information may be to a bankruptcy trustee when the information is needed to perform the trustee's
duties, or to the appropriate federal, state, local, regulatory, tribal, or foreign law enforcement agency when the information
indicates a violation or potential violation of law. Other disclosures may be made for routine purposes. For a discussion of
the types of routine disclosures that may be made, you may consult the Executive Office for United States Trustee's
systems of records notice, UST-001, "Bankruptcy Case Files and Associated Records." See 71 Fed. Reg. 59,818 et seq.
(Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://www.justice.gov/ust/eo/
rules_regulations/index.htm. Failure to provide this information could result in the dismissal or conversion of your
bankruptcy case, or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).


I declare under penalty of perjury that the foregoing Post-confirmation Report and its attachments, if
any, are true and correct and that I have been authorized to sign this report.



/s/ Chris Good                                                              Chris Good
Signature of Responsible Party                                               Printed Name of Responsible Party
Plan Administrator                                                           09/15/2021
Title                                                                        Date




UST Form 11-PCR (06/07/2021)                                          3
